FILED
                           NOT FOR PUBLICATION                              NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WENDELL DWAYNE O’NEAL,                           No. 15-17460

              Plaintiff-Appellant,               D.C. No. 2:15-cv-00565-DJH

 v.
                                                 MEMORANDUM*
LYNNE CHRISTENSEN ADAMS,
employed at Osborn Maledon PA; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and GOULD, Circuit Judges.

      Wendell Dwayne O’Neal appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. §§ 1983 and 1985(3) action alleging that defendants

deprived and conspired to deprive him of his constitutional rights. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998). We affirm.

      The district court properly dismissed O’Neal’s action because O’Neal failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also West v. Atkins, 487 U.S. 42, 48 (1988) (elements of a claim under

42 U.S.C. § 1983); Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir.

1992) (elements of claim under 42 U.S.C. § 1985(3)).

      The district court did not abuse its discretion by dismissing O’Neal’s

complaint without leave to amend because amendment would have been futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      The district court did not abuse its discretion by denying O’Neal’s motion to

reconsider because O’Neal failed to demonstrate any basis for relief. See Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)

(setting forth standard of review and grounds for reconsideration under Fed. R.


                                            2                                     15-17460
Civ. P. 59(e)).

      We do not rule on O’Neal’s “second motion for stay,” filed on September 2,

2016, because it appears to be directed to the Arizona Court of Appeals. All other

pending motions and requests are denied.

      AFFIRMED.




                                           3                                 15-17460